Citation Nr: 1624250	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  15-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for radiculopathy of the right lower extremity.

2.  Entitlement to an increased disability rating for radiculopathy of the left lower extremity.

3.  Entitlement to an increased disability rating for a lumbar spine disorder. 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Massachusetts Office of the Commission of Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 1970 and from April 1971 to February 1973.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an entitlement to an increased disability rating for a lumbar spine disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's radiculopathy of his right lower extremity was shown to manifest in moderately severe paralysis as of March 26, 2015, but not earlier, and it has not manifested in severe incomplete paralysis with marked muscular atrophy or complete paralysis at any point.

2.  The Veteran's radiculopathy of his left lower extremity does not manifest in complete paralysis; severe incomplete paralysis with marked muscular atrophy; or moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for radiculopathy of the right lower extremity were met March 26, 2015, but not earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2015).

2.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board on March 30, 2016, and a copy of the transcript is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Lower Extremities

The Veteran contends that he is entitled to increased disability ratings for radiculopathy in his lower extremities.  As described infra, the Board finds the Veteran to be entitled to a disability rating of 40 percent for his radiculopathy in his right lower extremity as of March 26, 2015, and a disability rating of 20 percent for his radiculopathy in his left lower extremity.

The Veteran first filed for service connection in September 2013, and, in June 2014, the RO granted the Veteran service connection and assigned a disability rating of 20 percent for his left lower extremity and a disability rating of 10 percent for his right lower extremity.  Both disability ratings were effective the date the claim was received.  In February 2015, the Veteran filed an increased rating claim, and, in April 2015, the RO continued the disability rating of 20 percent for the left lower extremity and increased the disability rating of the right lower extremity to 20 percent effective the date the increased rating claim was received.  The Veteran appealed his assigned disability rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's radiculopathy in his lower extremities is evaluated pursuant to Diagnostic Code 8520 (paralysis of sciatic nerve).  Under Diagnostic Code 8520, a disability rating of 20 percent is assigned when the disability manifests in moderate incomplete paralysis, and a disability rating of 40 percent is assigned when the disability manifests in moderately-severe incomplete paralysis.  A disability rating of 60 percent is assigned when the disability manifests in severe incomplete paralysis with marked muscular atrophy, and a disability rating of 80 percent is assigned when the disability manifests in complete paralysis.  Complete paralysis is considered to mean when the foot dangles and drops; there is no active movement of muscles below the knee; or flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term moderate, moderately severe, and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of descriptive terminology such as moderate by VA examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

The Veteran underwent a VA examination in April 2014.  The Veteran reported that pain radiated down his left buttock and occasionally his right.  The Veteran indicated that he experienced mild intermittent pain and mild paresthesias or dysesthesias in his right lower extremity and moderate intermittent pain, moderate paresthesias or dysesthesias, and mild numbness in his left lower extremity.  The Veteran used a cane and braces, and he reported using transcutaneous electrical nerve stimulation (TENS) pads as well as hot and cold pads to control his pain.  The examiner diagnosed the Veteran with radiculopathy and indicated that it involved both sciatic nerves.  The examiner did not observe any muscle atrophy.  The examiner opined that the Veteran's radiculopathy was mild on his right side and moderate on his left.

A May 2014 private treatment record indicates that the Veteran reported experiencing pain including in his lower extremities.

VA treatment records from May 2014 to October 2014 also indicate that the Veteran reported experiencing pain in his lower extremities.

The Veteran underwent another VA examination in March 2015.  The Veteran reported experiencing pain radiating down both his legs.  According to the Veteran, he experienced constant mild pain, moderate intermittent pain, moderate paresthesias or dysesthesias, and moderate numbness in his right lower extremity, and he experienced mild constant pain, mild intermittent pain, moderate paresthesias or dysesthesias, and moderate numbness in his left lower extremity.  The Veteran indicated that he used heat and ice to treat his pain.  The examiner did not observe any muscle atrophy.  The examiner diagnosed the Veteran with radiculopathy involving both sciatic nerves.  The examiner opined that the Veteran's radiculopathy was moderate in both his lower extremities.

The Veteran private physician submitted a disability benefits questionnaire in March 2015 as well.  The Veteran reported moderate dull pain in his right lower extremity and mild dull pain in his left lower extremity.  The Veteran also reported moderate paresthesias or dysesthesias was well as moderate numbness in his right lower extremity.  The private physician diagnosed the Veteran with radiculopathy involving both sciatic nerves.  The private physician observed atrophy in the Veteran's right lower extremity.  Namely, the Veteran's dominant side (right lower extremity) was five centimeters narrower in diameter than his non-dominant side (left lower extremity).

In a March 2015 NOD, the Veteran indicated that the pain that radiates down to his legs, and that it is severe enough to cause his knees to buckle and cause him to fall.  The Veteran reported that the numbness in both of his legs was getting worse.

In a September 2015 private medical opinion, the Veteran's private physician opined that the Veteran's service-connected back condition has impacted the following nerves in his legs: obturator neve, femoral nerve, sciatic nerve, peroneal nerve, and both lateral and posterior femoral cutaneous nerves.

At a March 2016 personal hearing before the Board, the Veteran testified that he experiences pain, numbness, and spiking feelings in his lower extremities.  The Veteran also claimed that as a result of this pain he has difficulty navigating stairs as well as difficulty concentrating.  The Veteran's spouse corroborated his testimony.  See Transcript.

The Veteran is entitled to a disability rating of 40 percent for his right lower extremity.  The Veteran's private physician - who is competent to provide medical opinions -  opined that the Veteran's right lower extremity has some atrophy when compared to the left leg.  However, it is noted that the atrophy was slight enough that it was not readily observed by a VA examination several weeks later.  The physician also emphasized the importance of the fact the atrophied extremity was the Veteran's dominant extremity.  The Board finds this opinion highly persuasive and affords it great weight, because it was based on reliable principles and methods applied to sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that this medical evidence supports a higher rating than moderate for the radiculopathy of the Veteran's right lower extremity.  However, prior to this examination, the evidence consistently showed mild or moderate findings with regard to the Veteran's right lower extremity.

As discussed, weight of the evidence indicates that the Veteran's radiculopathy of his right lower extremity is manifesting in moderately severe incomplete paralysis as of March 26, 2015, but not sooner.  

The Veteran is not entitled to a disability rating of 60 percent for his right lower extremity.  Throughout the period on appeal the severity of the paralysis in the Veteran's right lower extremity has been consistently evaluated as either mild or moderate.  As noted previously, the Board found the opinion of the Veteran's private physician that the right lower extremity had atrophied to be persuasive.  Nevertheless, the VA examiner, who examined the Veteran the same month as his private physician, did not find that the Veteran's right lower extremity had atrophied.  Therefore, the Board finds that the fact - that the atrophy was so slight as to evade detection by an otherwise competent medical professional the very same month another medical professional did detect it - indicates that the atrophy of the Veteran's right lower extremity was not severe enough to be characterized as marked atrophy.  Accordingly, the Board finds that weight of the evidence indicates that the Veteran was not experiencing either severe incomplete paralysis or marked muscular atrophy, and he is, therefore, not entitled to a disability rating of 60 percent for his right lower extremity. 

The Veteran is not entitled to a total disability rating, because the record does not indicate - nor does the Veteran claim - that he is experiencing complete paralysis of his right lower extremity.

The Veteran is not entitled to a disability rating in excess of 20 percent for his left lower extremity.  The record does not indicate - and the Veterans does not claim - that he is experiencing complete paralysis of his left lower extremity, and therefore, the Veteran is not entitled to a disability rating of 80 percent for his left lower extremity.  The Veteran underwent two VA examinations as well as an evaluation by his private physician.  None of these medical professionals indicated that the Veteran left lower extremity was atrophied.  Accordingly, the weight of the evidence does not indicate that it is as likely as not that the Veteran is experiencing severe incomplete paralysis with marked muscular atrophy of his left lower extremity, and, therefore, he is not entitled to a disability rating of 60 percent for his left lower extremity.  

The only remaining disability rating that provides for a disability rating in excess of 20 percent is a disability rating of 40 percent due to moderately severe incomplete paralysis.  Both VA examination reports indicate that the severity of the radiculopathy of the left lower extremity is moderate, and the Veteran's own private physician did not opine on the severity of the radiculopathy of the left lower extremity.  The Board recognizes that the descriptive terminology, such as moderate, used by the examiners is not dispositive of the issue.  Nevertheless, competent examiners consistently described the severity of the Veteran's radiculopathy as moderate, and the Veteran himself consistently described his pain, paresthesias or dysesthesias, and numbness as moderate as well.  Accordingly, the Board finds that the weight of the evidence does not demonstrate that it is as likely as not that the Veteran's disability picture more close approximates moderately severe incomplete paralysis rather than moderate incomplete paralysis.  Thus, a disability rating in excess of 20 percent for radiculopathy of the Veteran's left lower extremity is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria applicable to the Veteran's disability provides for compensable ratings based on complete paralysis as well as incomplete paralysis ranging in the following levels of severity: mild, moderate, moderately severe, and severe with marked muscular atrophy.  These are broad terms that by their very nature require the Board to consider the Veteran's health holistically and globally.  That is, the Board necessarily considers all of related symptoms within the scheduled rating criteria.  The Board, therefore, finds that the Veteran's symptomology and impairment are more than contemplated by the schedular criteria.

Additionally, the Board acknowledges the fact that the Veteran wears assistive devices as a result of his radiculopathy.  The use of these assistive devices, however, do not render the Veteran's disability unique or unusual, and they do not mean that the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration.  First, the use of an assistive device is not unexpected when a person experiences significant pain in the lower extremities.  That is, it is not a unique or unusual result of lower extremity disabilities.  Second, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of symptoms such as pain.  In other words, the Veteran uses assistive devices because of pain in his lower extremities, but pain is a symptom that the Board considers when determining severity of the injury contemplated by the schedular rating criteria.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria for the disabilities on appeal, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation and Pension Service.


ORDER

A disability rating of 40 percent for radiculopathy of the right lower extremity is granted, as of March 26, 2015, but not sooner, subject to the laws and regulations governing the award of monetary benefits.

A disability rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.


REMAND

Lumbar Spine Disorder

The Veteran contends that he is entitled to a disability rating in excess of 40 percent for a lumbar spine disorder.  In support of his claim the Veteran submitted a medical opinion from his private physician Dr. Burns.  Dr. Burns opined that the Veteran was experiencing incapacitating episodes due to his intervertebral disc syndrome (IVDS), and that as a result the Veteran had been incapacitated for over eight weeks.  See September 2015 Dr. Burns Opinion.  The Veteran testified at his March 2016 personal hearing that, by Dr. Burn's recommendation, he would remain in bed except to travel back and forth from the bathroom to the bedroom for over eight weeks a year.  The Veteran's spouse indicated VA treatment records memorialize Dr. Burn's recommended treatment.  See Transcript, pp. 7-10.  A review of the record does not reveal any such documentation.  

A March 2015 VA examination report, however, indicates that medical history as shown and documented in the Veteran's file indicated that the Veteran had been prescribed bed rest for 4 weeks.  The examination report makes reference to a disability benefits questionnaire submitted by Dr. Burns that same month, but to no other treatment record.  

Neither Dr. Burn's September 2015 opinion nor his March 2015 disability benefits questionnaire is sufficient to grant the Veteran an increased disability rating at this time, but it is sufficient to trigger VA's duty to assist.  Accordingly, this matter must be remanded in order to provide the Veteran with an opportunity to submit or identify treatment records memorializing physician prescribed bed rest due to incapacitating episodes as a result of IVDS.  If possible, the examiner who provided the March 2015 VA examination should be contacted to identify any treatment records - other than Dr. Burn's March 2015 disability benefits questionnaire - that memorialize periods of prescribed bed rest.  Finally, VA should identify any treatment records in VA's possession that memorialize physician prescribed bed rest that are not already associated with the Veteran's claims file and associate them with his claims file.

TDIU

The Board has also considered whether TDIU has been implicitly raised by the record.  See Rice.  The Veteran claimed, in his June 2015 NOD, that his lumbar spine disorder was severe enough to justify a total disability.  The Veteran testified, at his March 2016 personal hearing, that he stopped working in February 2015.  When asked whether it was his contention that he was no longer able to work because of his back; the Veteran indicated that he has to try to pick up some work every once and a while just to survive.  See Transcript, p. 12.  This potentially suggests that although the Veteran is perhaps not incapable of securing and maintaining any employment; his disability may prevent him from securing and maintaining substantially gainful employment.  Accordingly, the Board finds the TDIU has been implicitly raised by the record.  Furthermore, TDIU must be remanded, because it is intertwined with the Veteran's increased rating claim for his lumbar spine disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that the Veteran submit or authorize VA to obtain copies of any outstanding records that memorialize physician prescribed bed rest to treat incapacitating episodes due to IVDS.  Take appropriate steps to obtain any records identified by the Veteran.  All attempts to obtain these records should be fully documented.

2.  Arrange, for a VA examiner to review the claims folder and provide an opinion that fully indicates what if any treatment records other than the disability benefits questionnaire provided by Dr. Burns memorialize physician prescribed bed rest.

3.  Determine if there are any treatment records in VA's possession that memorialize the prescription of any bed rest that are outstanding from the claims file.  If such records do exist, associate them with the claims file.

4.  Develop the record in order to adequately assist the Veteran in developing  a claim for TDIU.

5.  Then, readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


